Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 1/28/2022 and telephone call on 2/3/2022 is acknowledged.
Claims s 1-9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10,12,13,15,16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2509423 (Cramer) in view of US 2015/0223558 (Pierce).
Regarding claims 10,12,13,15 and 16, Cramer discloses a shoe having a shoe upper (10), and a shoe sole having a collapsible section including a resilient stretchable body (elastic heel cover 13) which accommodates to adjustable variable thickness of a plurality of inserts (20,21,22; see figures 3-5 showing the adjustable variable thickness) 
	Cramer teaches the shoe structure but lacks teaching the method for treating leg length discrepancy in a human patient, the method comprising: using a shoe; determining an amount of limb length correction needed for the patient; selecting an insert having a thickness based on the amount of limb length correction needed; and substantially correcting unequal limb length in the patient.
	Pierce teaches a method for treating leg length discrepancy (LED) in a human patient, the method comprising: using a shoe having; determining an amount of limb length correction needed for the patient; selecting an insert having a thickness based on the amount of limb length correction needed; and substantially correcting unequal limb length in the patient.  In Pierce, see the “Brief Summary” (paragraph 0005-0009); inserts (e.g. heel lifts 104; and figures 15A-15B and paragraphs 0043,0044 which uses inserts (heel lifts 1510)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by Cramer with the method for treating leg length discrepancy in a human patient, the method comprising: using a shoe; determining an amount of limb length correction needed for the patient; selecting an insert having a thickness based on the amount of limb length correction needed; and substantially correcting unequal limb length in the patient, as taught by Pierce, to compensate for wearer with length discrepancies.
	With regard to claim 18, Pierce teaches the inserts are selected from among a plurality of inserts having different vertical thickness; see paragraph 0007 of Pierce.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
With regard to claim 19, Pierce teaches providing the heel lift inserts with non-slip tape to prevent the insert from sliding in the shoe; see paragraph 0035, lines 12-23 of Pierce.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method for treating leg length discrepancy in a human patient with the pocket and the insert including a slip-resistant mechanism (i.e. non-slip tape) between them, in view of the teachings of Pierce, to prevent the insert from sliding within the pocket.
Claims 11,14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 10 above, and further in view of US 5163237 (Rosen).
Rosen teaches providing shoe’s with full length inserts (i.e. heel end of the shoe to the toe end of the shoe) to compensate for differences between the length of the leg of the wearer.  See full length insert (40) which is located in a full length chamber (39) of the shoe; see figures 3-6 and col. 1, line 47-60, col. 2, lines 49-60, col. 3, lines 59-68 and col. 4, lines 39-47.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of treating LED as taught by the combination above, with the pocket and the insert being full length (i.e. heel end to toe end of shoe), as taught by Rosen, to facilitate walking with leg length differences.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556